DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 through 16 directed to a non-elected without traverse.  Accordingly, claims 10 through 16 have been cancelled. 
 Allowable Subject Matter
  Claims 1 through 9 and 17 through 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 A semiconductor package, comprising: a die stack; molding encapsulating the die stack; a substrate over the molding compound; a test pad on a surface of a substrate on the molding; a contact pad on the surface of the substrate and electrically coupled to the die stack; and a diode coupling the test pad to the contact pad, the diode comprising a P-N junction.
 A semiconductor package, comprising: a die stack; molding encapsulating the die stack; a substrate over the molding compound; a test pad on a surface of a substrate on the molding; a contact pad on the surface of the substrate and electrically coupled to the die stack; and a diode coupling the test pad to the contact pad, the diode comprising a P-N junction electrically coupled to one of the contact pads by a conductive trace, and wherein a second terminal of each diode is electrically coupled to one of the test pads by a conductive trace; and a printed circuit board, wherein the semiconductor package is electrically coupled to the printed circuit board by interconnects contacting the contact pads.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        
/BRADLEY SMITH/Primary Examiner, Art Unit 2817